Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0056] references “autonomous vehicle 540”; should instead read “autonomous vehicle 502”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 10, 13-15, 17, and 20 are rejected under 35 U.S.C. 102(1) as being anticipated by U.S. Pre-Grant Publication 20200341468 by Arima et al, hereinafter referred to as "Arima".

Regarding claim 1, Arima teaches A computer-implemented method comprising: receiving, at an autonomous vehicle (AV), a support request, wherein the support request specifies a follow-along routing preference specified by the user; and in response to the follow-along routing preference specified by the user, further performing operations for: determining a location of the user; and navigating the AV so that the AV remains positioned within a threshold distance of the user (see abstract “A method and system for providing a companion autonomous vehicle are described. In one embodiment, a method includes linking a companion autonomous vehicle to at least one vehicle, device, or user. The companion autonomous vehicle is tethered to the at least one vehicle, device, or user such that the companion autonomous vehicle is configured to stay within a predetermined range of the at least one vehicle, device, or user. The method further includes operating the companion autonomous vehicle to travel along with the tethered at least one vehicle, device, or user within the predetermined range.”)
Substantially similar claim 8 is directed towards A non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors cause the processors to perform operations, and is rejected under a similar rationale as above for claim 1.
Substantially similar claim 15 is directed towards A system comprising: one or more processors; and one or more memories storing instructions thereon, which when executed by the one or more processors, cause the one or more processors to perform operations, and is rejected under a similar rationale as above for claim 1.

Regarding claim 3, Arima teaches The computer-implemented method of claim 1, wherein the operations further include: receiving an intercept request from the user, the intercept request including a meeting location; determining the meeting location; and navigating to the meeting location (see paragraph [0040] “As described above, in some embodiments, a user can request an equipped autonomous vehicle from a service provider (e.g., equipped autonomous vehicle service provider 110) that can include equipment for one or more activities at a destination selected by the user. In the embodiment shown in FIG. 4, user 130 has requested an equipped autonomous vehicle to meet user 130 at a destination 400. In response to the request from user 130, equipped autonomous vehicle service provider 110 has instructed first autonomous vehicle 122 to travel to destination 400.” See also paragraphs [0058] – [0060], discussing subsequent requests meeting the user at a location. “[0058] …In other embodiments, method 800 can be implemented again for a new or additional request from the same or different users….. [0060] In addition, in some cases, instructing the equipped autonomous vehicle to travel to the destination requested by the user (e.g., operation 808) can further include instructing the autonomous vehicle to travel to at least one intermediate destination prior to traveling to the destination.” Both “new or additional request from the same or different users” and “(e.g., operation 808) can further include instructing the autonomous vehicle to travel to at least one intermediate destination prior to traveling to the destination” read on the operations further include: receiving an intercept request from the user, the intercept request including a meeting location.)
Substantially similar claims 10 and 17 are likewise rejected under a similar rationale.

Regarding claim 6, Arima teaches The computer-implemented method of claim 1, wherein the location of the user is determined based on at least one of a location of a user device associated with the user or image tracking of the user (see paragraph [0066]: “In an example embodiment, companion autonomous vehicle 900 can use one or more sensors to recognize and follow vehicle 902. For example, companion autonomous vehicle 900 can use a camera or other image sensor to read and recognize a license plate associated with vehicle 902 to follow predetermined distance D1 behind vehicle 902. In other embodiments, companion autonomous vehicle 900 can use wireless communication technology, such as WiFi, cellular, Bluetooth, etc., to establish and maintain virtual tether 904 at predetermined distance D1 behind vehicle 902. Using virtual tether 904, companion autonomous vehicle 900 can follow vehicle 902 as vehicle 902 drives to a destination.”)
Substantially similar claims 13 and 20 are likewise rejected under a similar rationale.

Regarding claim 7, Arima teaches The computer-implemented method of claim 1, wherein the follow-along routing preference further specifies the threshold distance (see paragraph [0064] “For example, as shown in FIG. 9, companion autonomous vehicle 900 and vehicle 902 are associated with a virtual tether 904 such that companion autonomous vehicle 900 is configured to follow the movements of vehicle 902 at a predetermined distance D1 behind vehicle 902.”)
Substantially similar claim 14 is likewise rejected under a similar rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arima as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent 9230292 by Amin et al, hereinafter referred to as "Amin".

Regarding claim 2, Arima teaches The computer-implemented method of claim 1, but does not teach wherein the support request specifies a type of AV.
However, Amin teaches wherein the support request specifies a type of AV (see paragraph (51) “For example, the multistate selection feature can identify the specific available vehicle types (e.g., Sedan, Taxi, SUV, hybrid vehicle, electric vehicle, limousine, etc.) that the user can request for an on-demand transport service.”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arima to incorporate the teachings of Amin to allow the user to select a vehicle suitable to their needs. Arima already alludes to this in paragraph [0046] (“In addition, in some embodiments, the equipped autonomous vehicle can be configured for use by the user at the destination. For example, the equipped autonomous vehicle can be in the form of a camper, recreational vehicle (RV), or other vehicle capable of providing shelter or living/sleeping areas for a user”). Similarly, Amin’s invention provides a method for rideshare users to select a vehicle type suitable to their needs. 
Substantially similar claims 9 and 16 are likewise rejected under a similar rationale.

Regarding claim 4, Arima teaches The computer-implemented method of claim 1, but does not clearly teach wherein the operations further include: sending an AV location of the AV to a user device associated with the user.
However, Amin teaches wherein the operations further include: sending an AV location of the AV to a user device associated with the user (see paragraph (95): “The confirmation user interface 500 can also include additional features, such as markers 530 (a marker identifying the destination, if selected by a user via a user interface, or a marker identifying the current location of the driver that is to provide the transport service). As another example, if the user is requesting an ice cream truck, the confirmation user interface 500 can include a service destination marker, a current ice cream truck location marker, and other additional information.” The user interface showing a marker identifying the current location of the driver reads on sending an AV location of the AV to a user device.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arima to incorporate the teachings of Amin to send a location of the requested vehicle to the user device. Such a functionality is “user-friendly” (9) and solves the problem of “not [being] communicative to customers that are waiting for pickup” (3). 
Substantially similar claims 11 and 18 are likewise rejected under a similar rationale.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arima as applied to claims 1 and 8 above, and further in view of WIPO Publication 2017180366 to Palviainen et al, hereinafter referred to as "Palviainen".

	Regarding claim 5, Arima teaches The computer-implemented method of claim 1, but does not teach wherein the operations further include: detecting that the user enters an area inaccessible by the AV; determining a predictive route of the user based on the area; and navigating to a meeting point based on the predictive route, wherein the meeting point is not in the area.
	However, Palviainen does teach wherein the operations further include: detecting that the user enters an area inaccessible by the AV; determining a predictive route of the user based on the area; and navigating to a meeting point based on the predictive route, wherein the meeting point is not in the area (see for example paragraph [0010]: “One embodiment takes the form of a method that includes the following steps. A user's device joins the smart space (e.g., via Wi-Fi) and exchanges information about the user's vehicle. This information is passed from a smart space manager (SSM) to a smart space exit manager (SSEM). The smart space manager (SSM) queries the AV's location, and the AV's distance from various smart space exit locations is returned. The user's location is being tracked by the SSM (via beacons, Wi-Fi signals, purchase information, or some other technique, or a combination of techniques). Based on this information, the SSM makes a prediction of the potential exit where the user may want his/her AV, and updated estimated time of arrival (ETA) (or projected arrival time) information for the AV at this potential exit is provided and returned to the SSM…. The SSM informs the AV of the pickup exit and the booked time slot for the AV to be there on time.” The AV knowing the user’s location inside the indoor facility reads on detecting that a user enters an area inaccessible by the AV. The user’s tracked location being used to make a prediction of the exit user will utilize reads on determining a predictive route of the user based on the area. Finally, the AV navigates to meet the user at the predicted exit, reading on navigating to a meeting point based on the predictive route, wherein the meeting point is not in the area.)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arima to incorporate the teachings of Palviainen to predict the exit a user will take from an inaccessible area and meet them there. As Palviainen mentions in [0002], meeting a user at the exit of an inaccessible area is difficult for autonomous vehicles when there are multiple exits. The methods utilized by Palviainen to solve this issue would allow one of ordinary skill in the art to predict an exit point of a user in Arima’s system and intercept them there.
	Substantially similar claim 13 is likewise rejected under a similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN THOMAS SMITH whose telephone number is (571)272-0522. The examiner can normally be reached Monday - Thursday 7:30 - 5, and second Fridays 7:30 - 4..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Chen can be reached on (571) 270-5499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN T SMITH/Examiner, Art Unit 4187                                                                                                                                                                                                        /THOMAS C DIAZ/Primary Examiner, Art Unit 3656